DETAILED ACTION
The instant application having Application No. 16/878,610 filed on 5/20/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “multiplication unit” recited in Claims 5, 7-9, and 12.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites performing multiplication of floating point numbers and determining implied bits of the numbers in parallel with multiplication of their mantissas.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), performing multiplication and determining implied bits explicitly cover mathematical calculations, relationships, and/or formulas.  Moreover, a person could determine implied bits in parallel with performing multiplication mentally or with pen and paper.  For example, a person could determine a first implied bit, then perform a portion of the multiplication steps required, then determine a second implied bit, and then complete the 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a processor” for performing the claimed steps in response to “a floating point multiply instruction” that indicates “a storage location” to store the result.  However, these elements are recited at a high-level of generality, i.e. as generic computer components and instructions performing generic computer functions such as mathematical calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  The claim additionally recites storing a result in “a storage location”.  However, this is recited at a high-level of generality, i.e. as generic computer memory for storing data.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, Claim 1 is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using an instruction and “a processor” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than 

As per Claims 2-4, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  
Claims 2-3 recite further limitations that are abstract mathematical concepts without reciting any additional elements that impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.
Claim 4 further qualifies the instruction as “a vector floating point multiply instruction”.  However, the claim fails to include any detail as to a particular structure of the instruction or how it functions to perform the recited calculations.  Thus, the claim fails to impose meaningful limits on practicing the abstract idea, and is not sufficient to amount to significantly more than the judicial exception.
Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lutz (US 2020/0371805).

As per Claim 1, Lutz discloses a method comprising: performing, by a processor in response to a floating point multiply instruction, multiplication of floating point numbers (Abstract and Figure 2 and Paragraphs 0091-0093, floating-point multiplying circuitry performs an FP multiply operation in response to FMUL instruction);  wherein determination of values of implied bits of leading bit encoded mantissas of the floating point numbers is performed in parallel with multiplication of the encoded mantissas (Figure 5 and Paragraphs 0115-0116, exponent calculation circuitry 20 examines expa and expb to determine the implied bits for each operand, in parallel with the reduction 18 of partial products output by multiplier array 16, i.e. during a portion of the operations that perform multiplication of operands a and b);  and storing, by the processor, a result of the floating point multiply instruction in a storage location indicated by the floating point multiply instruction (Paragraph 0091, destination register Zd). 

As per Claim 2, Lutz discloses the method of claim 1, wherein performing further comprises performing multiplication operations attributable to the implied bits in parallel with multiplication of the encoded mantissas (Figure 5 and Paragraph 0116, in parallel with the reduction of partial products, exponents are examined, reduction array is signaled to add additional partial products based on the exponents/implied bits, and a further partial product is calculated based on the implied bits). 

As per Claim 3, Lutz discloses the method of claim 2, wherein multiplication of the encoded mantissas further comprises generation of first partial product terms for the encoded mantissas and performing multiplication operations attributable to the implied bits further comprises generating second partial product terms attributable to the implied bits, and wherein the first and second partial product terms are used to generate the result (Figure 5 and Paragraphs 0115-0116, mantissa partial products are generated via multiplier array 16, wherein exponent calculation circuitry 20 causes reduction array 18 to generate two additional partial products based on the implied bits of operands a and b respectively, and further generates a third additional partial product from the multiplication of the implied bits). 

As per Claim 4, Lutz discloses the method of claim 1, wherein the floating point multiply instruction is a vector floating point multiply instruction (Paragraph 0063).

Allowable Subject Matter
Claims 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Lutz (US 2020/0371805) and Williams (US 5,347,481).  
Lutz discloses floating point multiplication circuitry that performs multiplication on two floating point operands in response to an instruction which may be a vector instruction.  After generating partial products based on the floating point mantissas, the partial products are reduced from 52 partial products to 2 result values, which are then summed to generate the final result.  During reduction, exponent circuitry examines each operand’s exponent to determine each 
Williams discloses floating point multiplication circuitry that generates the implied bits from two input operands, and generates the partial products that are dependent on the implied bits in parallel with the generation of the remaining partial products, i.e. the partial products from the multiplication of the operand significands.  The implied bit partial products are provided to the multiplier tree (i.e. the partial product reduction stage) along with the significand partial products.
However, Lutz and Williams fail to disclose the architecture of the “multiplication unit” claimed in independent Claims 5, 7, and 12.  As described above, the claimed “multiplication unit” invokes 35 U.S.C. 112(f) and is thus interpreted to cover the corresponding structure described in the specification and equivalents thereof.  A review of the specification shows that the corresponding structure is shown in Figures 36, 39, 45, 47, and 49 (see also paragraphs 0043, 00279-00280, 00282, 00326, 00331 and 00336 of the instant specification, the M and N multiplication units).  Therefore, Lutz and Williams fail to teach an M-unit or N-unit as shown in e.g. Figure 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krygowski et al. (US 2002/0124037) – discloses a floating-point multiplier which examines the operand exponents to detect denormalized numbers, selects partial products based on the detection results, selects a denormalized multiplicand correction term based on the detection results, and sums the mantissa partial products, denormalized partial products, and correction term to produce a final product
Schwarz et al., “FPU Implementations with Denormalized Numbers” – discloses various implementations for processing denormalized operands in floating-point units, including the approaches of Williams (US 5,347,481) and Krygowski et al. (US 2002/0124037)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182